              Brett H. Klein,Document
Case 7-20-cv-05119-PMH       Esq., PLLC55 Filed in NYSD on 06/17/2021                           Page 1 of 2
              305 Broadway, Suite 600
              New York, New York 10007
              T: (212) 335-0132 F: (212) 335-0571

                                                              June 17, 2021

   BY ECF

   The Honorable Philip M. Halpern
   United States District Judge
   300 Quarropas Street
   White Plains, New York 10601

                    Re: Michael Giles v. City of Mount Vernon, et al., 20 CV 05119 (PMH)
                                 Application granted. The deadlines set forth in the Civil Case Discovery Plan
   Dear Judge Halpern:           and Scheduling Order docketed on March 23, 2021 (Doc. 52) are extended
                                 as follows: Non-expert depositions shall be completed by September 22,
           I represent the plaintiff in the
                                 2021;  Factabove   referenced
                                              discovery shall be civil rightsby
                                                                 completed    action.
                                                                                OctoberI write on behalf
                                                                                         22, 2021;         of
                                                                                                    Plaintiff's
   the parties, who jointly request  an enlargement
                                 expert                of certain
                                         disclosures shall be duedeadlines
                                                                   by Novemberin the
                                                                                  22,Civil
                                                                                      2021;Case   Discovery
                                                                                             Defendants'  expert
   Plan and Scheduling Order (ECFdisclosures
                                        Doc. shall
                                               52). be due are
                                                    There   by December
                                                                a number22,    2021; Expert
                                                                           of reasons        discovery
                                                                                        for this       (including
                                                                                                 request.
                                 depositions) shall be completed by January 7, 2022; All discovery shall be
                                 completed by January 7, 2022.
            Since last updating the Court, the parties have continued to work cooperatively, and
   have completed a number ofThe  critical
                                      casediscovery
                                            management activities, including
                                                          conference   currentlyobtaining
                                                                                  scheduled documents     from14,
                                                                                               for September
   non-parties via subpoena, and 2021 at 10:30 a.m. is adjourned to January 13, 2022 at 11:00 a.m.have
                                     exchanging    other necessary   paper   discovery.    The    parties  At the
   most recently participated intime
                                  a continued   mediation
                                       of the scheduled     session this
                                                         conference,      month shall
                                                                      all parties  and have   worked
                                                                                        call the        among
                                                                                                 following number:
   multiple counsel to set up prospective     datesaccess
                                 (888) 398-2342;    for thecode
                                                            several  party depositions. However, given
                                                                 3456831.
   that this was a multi law enforcement agency operation, wherein dozens of potential witnesses
   -- both law enforcement andThe     Clerk of the Court is respectfully directed to terminate the motion
                                   civilian  -- have been disclosed and/or otherwise identified (e.g.
                                 sequence pending at Doc. 55.
   over 50 law enforcement officers were reportedly present during the search leading to
   plaintiff’s disputed arrest), SO
                                 some    of whom still need to be located, it is apparent under the
                                      ORDERED.
   circumstances that the parties require additional time beyond the current fact discovery cutoff
   of July 22, 2021 to complete all necessary fact discovery. Among other complicating factors,
   I had two trials scheduled in_______________________
                                   May, and another jury trial scheduled to be tried in July, on top
                                 Philip M. Halpern
   of other deadlines, including a Second       Circuit brief due this month, and multiple summary
                                 United States District Judge
   judgment submissions due over the coming weeks. Notwithstanding all of the foregoing, the
   parties respectfully request enlarging,
                                 Dated: White among   other
                                                 Plains, Newrequested
                                                              York        relief, the fact discovery cutoff
   from July 22, 2021 to September 22,June  2021,  which
                                                21, 2021  will hopefully    be enough time for the parties
   to narrow the list of potential witnesses and depose those that are necessary for the parties to
   prepare their claims and defenses for motions and/or trial, including the several or more non-
   party witnesses who would have to located and subpoenaed.

          Additionally, we request that expert discovery be bifurcated from fact discovery as we
   contemplate potential liability expert practice, and would need a full fact discovery record to
   proceed with expert discovery.

         Under all of the circumstances, the parties request that the Court approve the following
   amended schedule:
Case 7-20-cv-05119-PMH           Document 55        Filed in NYSD on 06/17/2021           Page 2 of 2



           •   Non-expert depositions: deadline extended from June 22, 2021 to September
               22, 2021
           •   Fact discovery: completion date extended from July 22, 2021 to October 22,
               2021
           •   Plaintiff’s expert disclosures: extended from July 8, 2021 to November 22,
               2021
           •   Defendants’ expert disclosures: extended from August 9, 2021 to December
               22, 2021
           •   Expert Discovery (incl. depositions): deadline extended from September 8,
               2021 to January 7, 2022
           •   Close of All Discovery: extended to January 7, 2022

       Finally, a case management conference is scheduled for September 14, 2021 at 10:30
a.m. The parties request a corresponding adjournment of the conference unless convening the
conference as scheduled would be helpful to the Court.

       The parties assure the Court that they are anxious to move this case to trial, and have
been working in good faith to litigate this case while engaging in ongoing good faith efforts to
attempt to resolve it. Under the particular circumstances here – an operation involving a large
number of potential witnesses – together with the ongoing cooperation of all counsel in
attempting to push this case forward, the parties jointly request that the Court approve the relief
requested herein.

       Thank you for your consideration.

                                                       Respectfully,



                                                       Brett H. Klein

cc:    All Counsel (by ECF)




                                                2
